Citation Nr: 0818408	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  07-39 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an award of special monthly pension based upon 
the need for regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945 and from July 1948 to November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In May 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to an award of special monthly 
pension based upon the need for regular aid and attendance or 
on account of being housebound.

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b) (2007).  
The veteran will be considered in need of aid and attendance 
if he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set for in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c) (2007).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the veteran's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a) (2007); Turco v. Brown, 9 Vet. App. 222, 
224 (1996).

Housebound benefits are warranted if the veteran is not in 
need of regular aid and attendance and, in addition to having 
a single permanent disability rated 100 percent disabling 
under the VA Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises, except for 
medical treatment purposes, or, if institutionalized, to the 
ward or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  Howell v. 
Nicholson, 19 Vet. App. 535 (2006); 38 C.F.R. § 3.351(d) 
(2007). 

In VA outpatient treatment notes dated in January to April 
2007, the veteran was diagnosed with visual impairment.  The 
veteran's vision was noted to be 20/200 in the right eye and 
20/400 in the left, correctable to 20/200.  The veteran was 
able to read the newspaper with difficulty with the 
assistance of CCTV.  The veteran reported that he relied upon 
his neighbors to read him his mail.  The veteran is unable to 
read directions on food products and has difficulty at the 
grocery store seeing food products.  The veteran lives alone, 
however, the Department of Human Services provides 
transportation and sends someone to help him clean his house 
and he relies upon his neighbors for assistance.

The Board notes that the veteran has not been afforded an 
examination in connection with his claim.  Given the 
foregoing, the Board finds it is necessary to remand the 
claim to afford the veteran an examination.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  In an April 2007 VA treatment 
note, it was indicated that the veteran's vision would be 
rechecked every two to three months.  A review of the claims 
folder reveals no further VA treatment records.  Accordingly, 
the AMC should attempt to obtain VA clinical records 
pertaining to the veteran's treatment that are dated since 
April 2007.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file updated VA treatment records 
pertaining to the veteran from the VA 
medical center in Mountain Home, 
Tennessee dated since April 2007.  

2.  After completion of the above 
development, the veteran should be 
scheduled for an appropriate VA 
examination.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

Request that the examiner provide a 
complete evaluation of the effects of the 
veteran's disabilities in order that the 
Board may determine whether he is so 
helpless that regular aid and attendance 
is required.  Request that the examiner's 
assessment include, but not be limited 
to, an evaluation of such conditions as: 
inability of the appellant to dress or 
undress himself or to keep himself 
ordinarily clean and presentable; 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; inability of the appellant 
to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).  The 
VA examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of special monthly pension should 
be readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, furnish 
to the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




